Citation Nr: 1412597	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO. 12-05 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right foot disability, to include residuals of a right foot injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which denied entitlement to the benefit sought on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he is entitled to service connection for residuals of a right foot injury.  He specifically claims that he injured his right foot in 1949, prior to service, and the preexisting injury was aggravated during service as a result of the hikes, running, and marching during boot camp.  He states that his right foot kept getting worse during service and that he was given orthopedic boots during service.

The Board previously remanded the Veteran's claim in an October 2013 decision, requesting that a VA examination be scheduled to determine whether there was clear and convincing evidence that the Veteran's foot injury preexisted service and if so, to determine if there was clear and convincing evidence that it did not permanently worsen beyond the natural progression of the condition during service.  In accordance with the remand directives, a VA examination was conducted in November 2013.  However, for the following reasons, further clarification of the opinion is required prior to adjudication.

In her opinion, the November 2013 VA examiner concludes that the Veteran's condition was not clearly and unmistakably aggravated beyond its natural progression by an in-service injury, illness, or event.  As supporting rationale, the examiner noted that the Veteran's separation examination did not note any foot pain or abnormalities and that there is no record of medical treatment for 50 years following separation.  However, as noted by the examiner and the service treatment records, the Veteran was issued orthotics during service.  Furthermore, the Veteran has asserted that he continued to purchase and wear orthotic inserts following separation until the present (See June and November 2010 statements).  A private treatment report from March 2012 confirms that the Veteran continues to wear orthotic inserts.  As such, the Board requires clarification that the continued use of orthotic inserts does not represent medical treatment and also that such continued use does not represent a permanent worsening beyond the natural progression of the condition.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The RO/AMC should return the claims file, including a copy of this remand, to the November 2013 VA examiner, or suitable substitute, for an addendum opinion.  In her opinion, the examiner should specifically discuss the use of orthotics during and after service, and whether such use represents treatment or a permanent worsening beyond the natural progression of the condition.  The examiner must provide a complete rationale for the opinion provided.

2. After the above requested development is completed, re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



